Citation Nr: 1102800	
Decision Date: 01/24/11    Archive Date: 02/01/11

DOCKET NO.  08-37 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, 
Utah


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for vertigo 
and headaches, to include as secondary to herbicide exposure, 
multiple sclerosis, and peripheral brain spots.  

2.  Whether new and material evidence has been submitted to 
reopen claims of entitlement to service connection for a lumbar 
spine disability and peripheral brain spots, to include as 
secondary to multiple sclerosis.  

3.  Entitlement to service connection for multiple sclerosis, 
asthma, skin cancer, and left lung lesions, claimed as secondary 
to herbicide exposure.  

4.  Entitlement to service connection for eye sight problems, 
speech problems, and leg cramps, to include as secondary to 
herbicide exposure, multiple sclerosis, and peripheral brain 
spots.  

5.  Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for headaches, claimed to have resulted 
from a lumbar puncture procedure at the Department of Veterans 
Affairs Medical Center (VAMC) in Salt Lake City, Utah, in January 
1999.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to June 1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from rating decisions issued in September 2000, April 2008, June 
2009, and March 2010 by the Department of Veterans Affairs (VA) 
Regional Office (RO) above.  

In September 2010, the Veteran testified before the undersigned 
Veterans Law Judge via video conference.  A transcript of the 
hearing is associated with the claims file.  




FINDINGS OF FACT

1.  In a February 1999 rating decision, the RO denied entitlement 
to service connection for vertigo with problems standing and 
headaches.  The Veteran did not initiate an appeal by submitting 
a timely notice of disagreement following that decision, and it 
became final.

2.  Since the February 1999 rating decision, evidence that is 
new, that relates to an unestablished fact necessary to 
substantiate the claims of service connection for vertigo and 
headaches, to include as secondary to herbicide exposure, 
multiple sclerosis, and peripheral brain spots, that is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claims, has not been received.  

3.  In a November 1969 rating decision, the RO denied entitlement 
to service connection for a back disability.  The Veteran did not 
appeal that decision and it became final.  

4.  In rating decisions dated February 1999 and July 2000, the RO 
determined the Veteran had not submitted new and material 
evidence to reopen the claim of service connection for a back 
disability.  The Veteran did not appeal either of those decisions 
and they became final.  

5.  Since the July 2000 rating decision, evidence that is new, 
that relates to an unestablished fact necessary to substantiate 
the claim of service connection for a back disability, to include 
as secondary to multiple sclerosis, that is neither cumulative 
nor redundant, and which raises a reasonable possibility of 
substantiating the claim, has not been received.  

6.  In rating decisions dated July 2000 and May 2001, the RO 
denied entitlement to service connection for peripheral brain 
spots, to include as secondary to herbicide exposure.  The 
Veteran did not appeal either of those decisions and they became 
final.  

7.  Since the May 2001 rating decision, evidence that is new, 
that relates to an unestablished fact necessary to substantiate 
the claim of service connection for a peripheral brain spots, to 
include as secondary to multiple sclerosis, that is neither 
cumulative nor redundant, and which raises a reasonable 
possibility of substantiating the claim, has not been received.  

8.  The most competent, credible, and probative evidence of 
record preponderates against a finding that the Veteran has a 
current diagnosis of multiple sclerosis at this time.  

9.  The most competent, credible, and probative evidence of 
record preponderates against a finding that the Veteran currently 
has asthma, skin cancer, and left lung lesions that were incurred 
or aggravated by active military service, nor may these 
disabilities be presumed to have been incurred during military 
service, to include as secondary to herbicide exposure therein.  

10.  The most competent, credible, and probative evidence of 
record preponderates against a finding that the Veteran currently 
has any disability manifested by eye sight problems, speech 
problems, or leg cramps that was incurred or aggravated during 
active military service, that is secondary to any service-
connected disability, or that may be presumed to have been 
incurred during military service, to include as secondary to 
herbicide exposure therein.  

11.  The competent and probative evidence of record preponderates 
against a finding that the Veteran has an additional disability 
that was caused by carelessness, negligence, lack of proper 
skill, error in judgment, or similar instance of fault on the 
part of VA in performing a lumbar puncture procedure in January 
1999.  


CONCLUSIONS OF LAW

1.  The February 1999 rating decision denying service connection 
for vertigo and headaches is final.  38 U.S.C.A. § 7105(c) (West 
2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 20.1103 (2010).

2.  New and material evidence has not been received with respect 
to the claims of entitlement to service connection for vertigo or 
headaches, to include as secondary to herbicide exposure, 
multiple sclerosis, and peripheral brain spots, and the claims 
may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2010).

3.  The November 1969 rating decision denying service connection 
for a back disability, as well as the rating decisions dated 
February 1999 and July 2000 that determined new and material 
evidence had not been submitted to reopen the claim of service 
connection for a back disability, are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 3.160(d), 20.302, 
20.1103 (2010).

4.  The rating decisions dated July 2000 and May 2001, which 
denied entitlement to service connection for brain spots, are 
final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 
3.160(d), 20.302, 20.1103 (2010).

5.  New and material evidence has not been received with respect 
to the claims of entitlement to service connection for a lumbar 
spine disability and peripheral brain spots, to include as 
secondary to multiple sclerosis, and the claims may not be 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156(a) (2010).

6.  Multiple sclerosis, asthma, skin cancer, and left lung 
lesions were not incurred or aggravated by service, nor may these 
disabilities presumed to have been incurred in service, to 
include as chronic disorders or as due to herbicide exposure.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).  

7.  Disabilities manifested by eye sight problems, speech 
problems, and left lung lesions were not incurred or aggravated 
by service, to include as aggravated by, proximately due to, or 
the result of a service-connected disability; nor may these 
disabilities be presumed to have been incurred in service, to 
include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1116, 1137 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.303, 3.307, 3.309, 3.310 (2010).  

8.  The criteria for entitlement to compensation under the 
provisions of 38 U.S.C.A.  § 1151 for chronic headaches, claimed 
to have resulted from a lumbar puncture procedure performed at 
the Salt Lake City VAMC in January 1999, have not been met. 38 
U.S.C.A. § 1151 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.154, 
3.358, 3.361 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

To reopen a claim which has been previously denied and has become 
final, the claimant must present new and material evidence.  
38 U.S.C.A. § 5108 (West 2002).  New and material evidence is 
defined as evidence not previously submitted to agency decision 
makers which, by itself or when considered with previous evidence 
of record, relates to an unestablished fact necessary to 
substantiate the claim, which is neither cumulative nor 
redundant, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Before the Board may reopen a previously denied claim, it must 
conduct an independent review of the evidence to determine 
whether new and material evidence has been submitted sufficient 
to reopen a prior final decision.  In determining whether 
evidence is new and material, the credibility of the evidence is 
generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 
(1992).  In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), 
the U.S. Court of Appeals for the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, even 
where it would not be enough to convince the Board to grant a 
claim.  

If new and material evidence has been submitted, the Board may 
proceed to evaluate the merits of the claim, but only after 
ensuring that VA's duty to assist has been fulfilled.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  If the 
Board finds that new and material evidence has not been 
submitted, it is unlawful for the Board to reopen the claim.  See 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  

Service connection may be granted for disability resulting from 
personal injury suffered or disease contracted during active 
military service, or for aggravation of a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303(a), 3.304 (2010).  

Where there is a chronic disease shown as such in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b).  When a condition noted during service is not shown to 
be chronic, or the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support the claim.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

In addition, the law provides that, where a Veteran served ninety 
days or more of active military service, and certain chronic 
diseases, such as multiple sclerosis, become manifest to a degree 
of 10 percent or more within one year after the date of 
separation from such service, such disease shall be presumed to 
have been incurred in service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. § 3.307, 3.309(a) 
(2010).  

The Court of Appeals for Veterans Claims has held that, in order 
to prevail on the issue of service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of incurrence or aggravation 
of a disease or injury in service; and (3) medical evidence of a 
nexus between the claimed in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999).  Depending on the evidence and contentions of record in a 
particular case, lay evidence can be competent and sufficient to 
establish a diagnosis and medical etiology of a condition.  See 
Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Service connection is also warranted for a disability which is 
aggravated by, proximately due to, or the result of a service-
connected disease or injury.  See 38 C.F.R. § 3.310 (2008); Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc).  

The law provides a presumption of service connection for certain 
diseases that are associated with exposure to herbicide agents 
and that become manifest within a specified time period in a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975, even if there is no 
record of evidence of such disease during the period of service.  
See 38 U.S.C.A. § 1116 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.307(a)(6).  

The law provides that a "veteran who, during active military, 
naval, or air service, served in the Republic of Vietnam during 
the period beginning on January 9, 1962, and ending on May 7, 
1975, shall be presumed to have been exposed during such service 
to an herbicide agent . . . unless there is affirmative evidence 
to establish that the veteran was not exposed to any such agent 
during that service."  38 U.S.C.A. § 1116(f).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for the 
following disorders: AL amyloidosis; chloracne or other acneform 
disease consistent with chloracne; Type II diabetes; Hodgkin's 
disease; ischemic heart disease (including, but not limited to, 
acute, subacute, and old myocardial infarction, atherosclerotic 
cardiovascular disease, including coronary artery disease 
(including coronary spasm) and coronary bypass surgery, and 
stable, unstable, and Prinzmetal's angina); all chronic B-cell 
leukemias (including, but not limited to, hairy-cell leukemia and 
chronic lymphocytic leukemia); multiple myeloma; non-Hodgkin's 
lymphoma; Parkinson's disease; acute and subacute peripheral 
neuropathy; porphyria cutanea tarda; prostate cancer; respiratory 
cancers (cancer of the lung, bronchus, larynx, or trachea); and, 
soft-tissue sarcoma (other than ostrosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e), as 
amended, 75 Fed. Reg. 53,203 (August 31, 2010).  

The Secretary of Veterans Affairs has determined that there is no 
positive association between exposure to herbicides and any other 
condition for which the Secretary has not specifically determined 
that a presumption of service connection is warranted.  See e.g., 
Notices, 68 Fed. Reg. 27,630-41 (2003); 64 Fed. Reg. 59,232-243 
(1999); 61 Fed. Reg. 57,586-589 (1996).

Notwithstanding the foregoing presumption provisions, the Federal 
Circuit Court has determined that a claimant is not precluded 
from establishing service connection with proof of direct 
causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); 
Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd sub nom. Ramey 
v. Gober, 120 F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. 
Ct. 1171 (1998).  See Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).

Under 38 U.S.C.A. § 1151 (West 2002 & Supp. 2009), as amended in 
1996, disability compensation shall be awarded for a "qualifying 
additional disability" in the same manner as if the additional 
disability were service connected.  The additional disability 
qualifies for compensation if the disability is not the result of 
the veteran's willful misconduct and the disability was caused by 
hospital care, medical or surgical treatment, or examination 
provided under the laws administered by VA.  In order to 
constitute a qualifying additional disability, the proximate 
cause of the additional disability must have been (1) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
facility furnishing the care, treatment, or examination, or (2) 
an event not reasonably foreseeable.  These provisions of law 
apply to claims received by VA on or after October 1, 1997.  38 
C.F.R. § 3.361(a) (2010).

To determine whether an additional disability was caused by 
medical treatment, VA compares the veteran's condition 
immediately before the beginning of such treatment to his 
condition thereafter.  To establish causation, the evidence must 
show that the treatment resulted in the veteran's additional 
disability.  Merely showing that a veteran received care, 
treatment, or examination and that the veteran has an additional 
disability or died does not establish cause.  Disability that is 
due to the continuance or natural progress of the disease is not 
due to VA treatment unless VA's failure to timely diagnose and 
properly treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(b), (c).

To establish that carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on VA's part in 
furnishing medical treatment proximately caused a veteran's 
additional disability, it must be shown that the medical 
treatment caused the additional disability, and that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider; or that VA furnished the medical 
treatment without the veteran's informed consent.  Whether the 
proximate cause of a veteran's additional disability or death was 
an event not reasonable foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  38 C.F.R. § 3.361(d).

The Board notes for information and clarification that, for a 
period previous to October 1997, 38 U.S.C.A. § 1151 did not 
require any showing of negligence in order for a claim to be 
granted.  See 38 U.S.C.A. § 1151 (1996); 38 C.F.R. § 3.358 (2006) 
(requiring only that additional disability be "the result of" 
VA hospital care, medical or surgical treatment, or examination).  
However, as noted above, the current version of 38 U.S.C.A. § 
1151 requires that, for claims filed on or after October 1, 1997, 
the claimed additional disability must have been "caused by" VA 
hospital care, medical or surgical treatment, or examination, and 
further adds a "proximate cause" requirement that the 
additional disability be caused by carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of fault 
on VA's part in furnishing the medical or surgical treatment, or 
that the proximate cause of additional disability be an event 
which was not reasonably foreseeable.

Analysis

At the outset, the Board notes that the Veteran's service 
personnel records reflect that he served in the Republic of 
Vietnam from May 1967 to November 1968.  There is no affirmative 
evidence of record showing the Veteran was not exposed to 
herbicides in service; therefore, he is considered a Vietnam War 
Veteran and his exposure to herbicides is presumed.  

New and Material Evidence Claims

Entitlement to service connection for vertigo, with problems 
standing, and headaches was denied in a rating decision issued in 
February 1999.  At that time, the RO considered the Veteran's 
service treatment records, which were negative for any complaints 
or treatment for vertigo or headaches.  The RO also considered 
post-service treatment records, dated from 1998 to 1999, which 
did not contain any complaints or treatment for headaches but 
showed the Veteran complained of balance problems that he 
reported began about 15 years before.  See VA outpatient 
treatment records dated June and July 1998.  

In denying the Veteran's claims, the RO determined that there was 
no record of treatment for vertigo or headaches in service; nor 
any other evidence of service incurrence or continuity since 
service, as the earliest evidence of vertigo was in June 1998 and 
no evidence of chronic headaches since service.  

In March 2000, the Veteran submitted a statement purporting to be 
a notice of disagreement (NOD) as to the February 1999 rating 
decision; however, because the Veteran's statement was received 
after the one year appeal period following the issuance of the 
February 1999 rating decision, his statement was not accepted as 
a timely NOD.  Therefore, the Board finds the Veteran did not 
initiate an appeal by submitting a timely NOD following the 
February 1999 rating decision and, thus, that decision became 
final.  See 38 U.S.C.A. § 7105 (West 2002).  

With respect to vertigo, the Board notes that, since the February 
1999 rating decision, the new evidence that has been submitted 
includes post-service treatment records that show the Veteran 
continued to complain of and seek treatment for balance and 
ambulation problems in 1999 and 2000, but that he did not have 
any balance difficulties on objective examination in December 
2008.  

While this evidence is new, in that it was not included in the 
record at the time of the last final decision, the Board finds 
this evidence is not material because it does not raise a 
reasonable possibility of substantiating the Veteran's claim.  
Indeed, the new evidence does not contain any indication that the 
Veteran's vertigo or balance problems were incurred during 
service or that he has suffered from a chronic vertigo problem 
from the time he was separated from service in 1969 until the 
present, as the evidence only shows intermittent complaints of 
balance problems in 1999 and 2000, with no evidence of such 
thereafter.  

In addition, there is no competent evidence of record that 
establishes a nexus between the Veteran's intermittent complaints 
of vertigo and any event, injury, or disease incurred during his 
military service.  

With respect to headaches, the Board notes that the new evidence 
shows the Veteran complained of, and sought treatment for, 
chronic headaches in 1995, after a motor vehicle accident, and in 
1999, following a lumbar puncture procedure performed at the VA 
Medical Center (VAMC) in Salt Lake City, Utah.  See August 1995 
Brain MRI report; VA outpatient treatment records dated in 1999.  
While new, this evidence is not considered material because it 
does not contain any indication that the Veteran's headaches were 
incurred during service or that he has suffered from chronic 
headaches since service.  Indeed, the evidence shows the Veteran 
did not begin to complain of headaches until 1995 and thereafter, 
more than 25 years after he was separated from service, with no 
allegation or indication that the headaches began or were 
otherwise related to his military service.  

Since the last final decision in February 1999, the Veteran has 
asserted that his vertigo and headaches may be secondary to 
herbicide exposure, multiple sclerosis, and/or peripheral brain 
spots.  

With respect to herbicide exposure, the Board notes that vertigo, 
any other balance disorder, and headaches are not disabilities 
for which presumptive service connection is available as 
secondary to herbicide exposure.  

With respect to the claimed secondary relationship between his 
claimed disabilities and multiple sclerosis or peripheral brain 
spots, the Board notes that service connection has not been 
established for multiple sclerosis or peripheral brain spots, to 
include as discussed herein, and, thus, service connection cannot 
be established for any disorder claimed as secondary thereto.  

Therefore, the Board finds that, while the Veteran has provided 
new theories of entitlement for vertigo and headaches, he has not 
provided any new evidence that raises a reasonable possibility of 
substantiating the claims of secondary service connection for 
vertigo or headaches.  See Untalan v. Nicholson, 20 Vet. App. 467 
(2006) (holding that new arguments based on the same evidence of 
record at the time of the previous final denial do not constitute 
the presentation of new and material evidence).  

In summary, the Board finds the Veteran has not provided any 
evidence that his vertigo or headaches were incurred during 
service, were continuously manifested as chronic disabilities 
thereafter, or are secondary to herbicide exposure or any 
service-connected disability.  Therefore, the Board finds that 
the evidence received in conjunction with the claims to reopen is 
not new and material, and does not serve to reopen the claims of 
service connection for vertigo or headaches.  38 U.S.C.A. §§ 
5108, 7105; 38 C.F.R. § 3.156(a).  Having found that the evidence 
is not new and material, the Board concludes that no further 
adjudication of these claims is warranted.  See Kehoskie v. 
Derwinski, 2 Vet. App. 31 (1991).

Entitlement to service connection for a back disability was 
denied in a November 1969 rating decision.  At that time, the RO 
considered the Veteran's service treatment records which showed 
that he reported having occasional, recurrent low back pain at 
his separation examination in June 1969, although clinical 
examination of his spine was normal.  The RO also considered an 
August 1969 X-ray of the lumbar spine, which was negative, and an 
associated treatment record that contained the impression of 
"low back syndrome."  

In denying the Veteran's claim, the RO determined that there was 
no evidence of treatment or diagnosis of a back condition in 
service, noting that, while the Veteran reported having low back 
pain at separation from service, physical examination of his back 
did not reveal any disability.  

The Veteran was advised of the RO's determination in November 
1969 but he did not appeal the decision and, thus, the November 
1969 rating decision became final.  See 38 U.S.C.A. § 7105 (West 
2002).  

Following the November 1969 rating decision, the Veteran 
attempted to reopen the claim of service connection for a back 
disability, which he claimed as recurrent back pain.  In support 
of his claim, the Veteran asserted that his back pain began one 
week after his January 1999 lumbar puncture procedure and he 
submitted treatment records documenting the procedure and a July 
1998 Brain MRI report, which noted that a lumbar spine MRI 
revealed a history of injury and evaluation for herniated discs.  
The lumbar spine MRI report was not included in the record at 
that time.   

Despite the new evidence and arguments submitted by the Veteran, 
the RO determined that he had not submitted new and material 
evidence sufficient to reopen his back claim.  See rating 
decisions dated February 1999 and July 2000.  

Since the last final rating decision in July 2000, the Veteran 
has asserted that his current lumbar spine disability is 
secondary to multiple sclerosis.  In support of his claim, he has 
provided treatment records that show he has sought treatment for 
back pain that has been diagnosed as herniated discs.  See August 
1995 MRI report; VA outpatient treatment records dated December 
2008 to December 2009.  While the Veteran has provided new 
arguments and evidence in support of his claim to reopen, the 
evidence does not contain any indication that his current lumbar 
spine disability was incurred in or is otherwise related to 
service.  

In addition, as noted above, service connection has not and 
cannot be established for multiple sclerosis, and thus, service 
connection cannot be established for any disorder claimed as 
secondary thereto.  

Therefore, based on the foregoing, the Board finds the Veteran 
has not provided any evidence that his lumbar spine disability 
was incurred during service or is secondary to any service-
connected disability.  As such, the Board finds that the evidence 
received in conjunction with the claim to reopen is not new and 
material, and does not serve to reopen the claim of service 
connection for a lumbar spine disability.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  No further adjudication of this 
claim is warranted.  See Kehoskie, supra.

Entitlement to service connection for brain spots, to include as 
secondary to herbicide exposure, was denied in a July 2000 rating 
decision.  At that time, the RO considered the Veteran's service 
treatment records, which did not contain any complaints or 
treatment for brain spots, and post-service treatment records 
which contained a July 1998 MRI report that revealed multiple 
white matter hyper-intense foci.  In denying the Veteran's claim, 
the RO noted that brain spots was not a disability for which 
presumptive service connection is available as secondary to 
herbicide exposure and that there was no evidence showing that 
his brain spots were incurred during military service.  

In September 2000, the Veteran submitted a statement wherein he 
stated that he was filing a new claim for peripheral brain spots 
related to exposure to Agent Orange.  The RO did not accept the 
Veteran's September 2000 statement as an NOD as to the July 2000 
rating decision, presumably because it did not express 
disagreement or a desire to contest the previous decision, but, 
instead, accepted the statement as a new claim, as indicated by 
the Veteran.  Subsequently, in a May 2001 rating decision, the RO 
denied the Veteran's claim of service connection for peripheral 
brain spots, to include as secondary to herbicide exposure, on 
the same bases provided in the July 2000 rating decision.  

The Veteran was advised of the RO's determination in June 2001 
but he did not appeal the decision and, thus, the May 2001 rating 
decision became final.  See 38 U.S.C.A. § 7105 (West 2002).  

Since the May 2001 rating decision, the Veteran has asserted that 
his peripheral brain spots are secondary to multiple sclerosis 
and, in support of his claim, has submitted various MRI reports 
which show that the Veteran continues to manifest multiple non-
specific foci on both frontal lobes.  However, the preponderance 
of the MRI reports reflect that the configuration of the foci is 
not suggestive of demyelinating disease, such as multiple 
sclerosis, but possibly of advanced small vessel disease.  See 
MRI reports dated August 1995, July 1998, October 2000, December 
2005, and September 2010.  While this evidence is new, the 
evidence is not considered material because it does not contain 
any indication that the Veteran's peripheral brain spots were 
incurred or otherwise due to his military service.  In addition, 
the evidence does not show that his brain spots are secondary to 
any disability for which service connection has been established, 
to include multiple sclerosis.  

Therefore, the Board finds that the evidence received in 
conjunction with the claim to reopen is not new and material and 
does not serve to reopen the claim of service connection for a 
peripheral brain spots.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R.  
§ 3.156(a).  As such, no further adjudication of this claim is 
warranted.  See Kehoskie, supra.

Service Connection Claims

The Veteran has asserted that presumptive service connection is 
warranted for multiple sclerosis, asthma, skin cancer, and left 
lung lesions because he was exposed to herbicides during his 
military service in Vietnam and his exposure resulted in his 
claimed disabilities.  

As noted above, service connection may be presumed for residuals 
of herbicide exposure by showing two elements.  First, the 
Veteran must show that he served in the Republic of Vietnam 
during the Vietnam era.  38 U.S.C.A. § 1116; 38 C.F.R.  
§ 3.307(a)(6).  Second, the Veteran must be diagnosed with one of 
the specific diseases listed in 38 C.F.R. § 3.309(e), or 
otherwise establish a causal nexus between his currently claimed 
disability and service.  See Brock, 10 Vet. App. at 162.

As also noted, the evidence reflects that the Veteran served in 
the Republic of Vietnam from May 1967 to November 1968 and there 
is no affirmative evidence of record showing he was not exposed 
to herbicides in service.  Therefore, his exposure to herbicides 
is presumed.  

The Board notes, however, that the Veteran has not provided any 
competent evidence that shows he suffers from any disability for 
which presumptive service connection is available based upon 
herbicide exposure.  Indeed, while the Veteran believes he 
currently has multiple sclerosis, asthma, skin cancer, and left 
lung lesions because of his exposure to herbicides, the Secretary 
of Veterans Affairs has determined there is no positive 
association between exposure to herbicides and any other 
condition the Secretary has not specifically determined that a 
presumption of service connection is warranted, and none of the 
Veteran's claimed disabilities are diseases that are presumed to 
have resulted from exposure to herbicides.  

In making this determination, the Board notes that the skin 
disability, chloracne or other acneform disease consistent with 
chloracne, is a disease for which presumptive service connection 
is available based upon herbicide exposure.  However, there is no 
lay or medical evidence of record that shows the Veteran has been 
diagnosed with chloracne or other acneform disease consistent 
therewith.  Instead, the evidence reflects that the Veteran has 
been diagnosed with acitinic keratosis, seborrheic dermatitis, 
basal cell carcinoma of the nose, and compound melanycystic nevus 
of the chest, none of which are shown to be consistent with 
chloracne.  See VA Outpatient treatment records dated December 
2008.  Therefore, presumptive service connection is not warranted 
for any skin disability based upon herbicide exposure, given the 
Veteran's specific diagnoses.  

Likewise, the Board notes that, while certain respiratory cancers 
are presumed to have resulted from herbicide exposure, there is 
no lay or medical evidence that shows the Veteran has been 
diagnosed with any respiratory cancer for which presumptive 
service connection is available.  In this regard, the Board notes 
that the medical evidence of record shows the Veteran has been 
shown to have focal infiltrates and chronic bronchial thickening 
in the left lower lobe; however, these findings have been 
indicated as or associated with bronchitis or bronchiectasis, 
with no evidence that they represent cancer of the lung, 
bronchus, larynx, or trachea.  See Chest X-rays dated March 2003, 
December 2005, September and October 2008, and March 2010.  
Therefore, presumptive service connection is not warranted for 
any respiratory disability based upon herbicide exposure, given 
the Veteran's specific diagnosis.  

The Board has considered whether the Veteran's claims may be 
granted under the general legal provisions pertaining to direct 
service connection or any other secondary basis.  See Combee, 
supra; Brock, supra.  

However, at the outset, the Board notes that the Veteran does not 
have a competent diagnosis of multiple sclerosis included in the 
record.  In this regard, the preponderance of the medical 
evidence of record reflects that a diagnosis of multiple 
sclerosis has been specifically excluded based upon the objective 
medical tests conducted on the Veteran.  Indeed, physicians who 
have conducted and interpreted MRI reports of the Veteran's brain 
have determined that, while there is evidence of multiple non-
specific lesions on his brain, the lesions are likely small 
vessel disease, as opposed to a demyelinating process, such as 
multiple sclerosis.  See July 1998 MRI report; see also VA 
outpatient treatment records dated October 2000 and April 2001.  

Despite the foregoing medical evidence, the Veteran has reported 
that he was diagnosed with multiple sclerosis by a private health 
care provider; however, he has not identified the private health 
care provider who he alleges rendered the diagnosis or submitted 
any medical evidence documenting any such diagnosis.  

It is important for the Veteran to understand that there would be 
no rational basis for the VA to not tell him he suffers from MS 
(as he appears to allege during his hearing).  MS is not 
presumptively service connected to either herbicide exposure or 
radiation exposure and VA medical personal would have an 
affirmative medical duty to inform the Veteran if he had such a 
medical problem.  There is no reason that a VA medical provider 
would "cover- up" such a diagnosis. 

Regarding the Veteran's statements that someone has told him he 
has MS, the Board must make the factual finding that this 
recollection is inaccurate.  His testimony to the Board makes 
clear to the undersigned that he has never been actually told by 
any health care provider that he has MS.  Caluza v. Brown, 7 Vet. 
App. 498, 510-511 (1995) (Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony.)."  His 
testimony to the Board makes clear to the undersigned that what 
the Veteran believes he was told is not always what he has been 
told and that his statements regarding this issue are unreliable.   

In evaluating this claim, the Board notes that, while lay 
evidence can be competent and sufficient to establish a diagnosis 
of a condition, the Veteran's report of being diagnosed with 
multiple sclerosis is not considered competent or credible 
because he is not competent to identify multiple sclerosis, as a 
diagnosis of this disability requires evidence confirmed by 
radiographic testing.  In addition, given the lack of medical 
evidence containing a diagnosis of multiple sclerosis, the Board 
finds the Veteran has not provided a contemporaneous medical 
diagnosis or described symptoms that have been later confirmed by 
a diagnosis rendered by a medical professional.  See Jandreau, 
supra.  

Therefore, the Board finds the Veteran has not provided competent 
lay or medical evidence of a diagnosis of multiple sclerosis and, 
thus, his claim of service connection for that disability must be 
denied, to include on a presumptive basis as a chronic disability 
under 38 C.F.R. § 3.307, 3.309(a).  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 
(1992) ("absent proof of the existence of the disability being 
claimed, there can be no valid claim").  

With respect to his claimed asthma, skin cancer, and left lung 
lesions, the Board notes that the Veteran's service treatment 
records are negative for any complaints, treatment, or findings 
related to asthma, a skin disability, or a left lung disability.  
In addition, the Veteran is not shown to have been diagnosed with 
his claimed disabilities until more than 30 years after he was 
separated from service.  Indeed, he is not shown to have a left 
lung disorder until 2003, a skin disability, to include cancer, 
until 2008, or a diagnosis of asthma until January 2009.  In this 
regard, the Board has considered the Veteran's assertion that, 
while he was not diagnosed with these disabilities until many 
years after service, they may have been manifested several years 
before they were diagnosed.  However, the Veteran has not 
provided any lay or medical evidence that shows complaints or 
treatment for symptoms generally associated with his claimed 
disabilities at any time prior to when they are documented in the 
medical evidence of record.  

Moreover, the Board notes there is no competent lay or medical 
evidence of record that shows the Veteran's claimed asthma, skin 
cancer, or left lung lesions were initially manifested during 
service or are otherwise related thereto, to include as due to 
any exposure to herbicides therein.  There is no competent 
medical opinion of record substantiated by sound scientific and 
medical evidence which suggests that the Veteran's claimed 
disabilities are associated with herbicide exposure; nor is there 
any medical evidence of record that otherwise relates his 
disabilities to his military service.  In addition, while the 
Veteran has asserted that his disabilities are related to his 
military service, he has not provided any argument of medical 
etiology that is supported by evidence of service incurrence or 
post-service chronicity and continuity in this case and, thus, 
his assertion is not considered competent lay evidence.  See 
Davidson v. Shinseki, supra.  

Therefore, the Board finds the Veteran's asthma, skin cancer, and 
left lung lesions are not diseases for which presumptive service 
connection based upon herbicide exposure is granted and there is 
no competent lay or medical evidence of record that relates his 
claimed disabilities to his military service in general or his 
exposure to herbicides specifically.  Therefore, based upon the 
reasons and bases set forth above, the Board finds the 
preponderance of the evidence is against the Veteran's claims of 
service connection for multiple sclerosis, asthma, skin cancer, 
and left lung lesions, to include as due to herbicide exposure, 
and the benefit-of-the-doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The Veteran has claimed that he currently has eye sight problems, 
speech problems, and leg cramps that are secondary to his 
exposure to herbicides, multiple sclerosis, and/or peripheral 
brain spots.  

Review of the record reveals that the Veteran has complained of 
and sought treatment for daily episodes of flashing spots in his 
lower visual fields, as well as leg cramps that occur in his 
medial thigh two to seven times a week.  He has also occasionally 
been noted to have pressured speech.  See VA outpatient treatment 
records dated July and October 1998, October 2000, August 2007, 
and December 2008.  

However, the Veteran has only reported his episodes of flashing 
lights when he experiences headaches and there is no other lay or 
medical evidence that shows his reported eye problems are 
associated with a separate, chronic eye disability.  Similarly, 
while the treatment records document the Veteran's reported lower 
extremity cramping and pain, the lay and medical evidence of 
record does not contain any indication that those symptoms are 
associated with any underlying disability affecting his lower 
extremities.  Likewise, while there is intermittent evidence of 
pressured speech, there is no lay or medical evidence of record 
that shows his pressured speech represents an underlying, chronic 
speech disability, as the Board notes that the preponderance of 
the evidence shows that the rate, flow, and volume of his speech 
is normal.  

Therefore, the Board finds that, while there is evidence that the 
Veteran experiences varying symptoms in his eyes, legs, and 
speaking ability, there is no lay or medical evidence of record 
that these symptoms are associated with or represent underlying, 
chronic disabilities.  See Sanchez-Benitez v. Brown, 13 Vet. App. 
282 (1999) (holding that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted).  

Even if the Board assumed that the Veteran's reported eyesight 
problems, speech problems, and leg cramps represented chronic 
disabilities for which service connection could be granted, the 
Board notes that none of his claimed conditions are the specified 
disabilities for which presumptive service connection is 
available based upon herbicide exposure.  See 38 C.F.R. § 
3.309(e), as amended, 75 Fed. Reg. 53,203 (August 31, 2010).  In 
addition, the Board notes that service connection has not and 
cannot be established for multiple sclerosis or peripheral brain 
spots and, thus, service connection cannot be established for any 
disability claimed as secondary thereto.  

Therefore, based on the foregoing, the Board finds there is no 
competent lay or medical evidence of record that shows the 
Veteran currently suffers from any disability manifested by 
eyesight problems, speech problems, or leg cramps.  The Board 
also finds that the Veteran's claimed eyesight problems, speech 
problems, and leg cramps are not disabilities for which 
presumption service connection based upon herbicide exposure is 
granted; nor are they secondary to any disability for which 
service connection has been established.  As a result, the 
Veteran's claims of service connection for eyesight problems, 
speech problems, and leg cramps, to include as secondary to 
herbicide exposure, multiple sclerosis, and peripheral brain 
spots, must be denied, and there is no reasonable doubt to be 
resolved.  See Gilbert, supra.  

Compensation under 38 U.S.C.A. § 1151

As noted, the Veteran is seeking compensation under 38 U.S.C.A. 
§ 1151 on the basis that he believes he suffers from headaches as 
a result of a lumbar puncture procedure performed at the VAMC in 
Salt Lake City, Utah, in January 1999.  

At the outset, the Board notes that this claim was not certified 
to the Board by the RO.  However, review of the record reveals 
that, following the September 2000 rating decision that denied 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
headaches following spinal tap, the Veteran submitted a timely 
NOD and substantive appeal as to the claim.  See September 2000 
VA Form 21-4138 and February 2001 VA Form 9.  The Board notes 
that, on his February 2001 substantive appeal, the Veteran 
provided a written statement regarding a brain condition that he 
believed was related to his exposure to the herbicide Agent 
Orange, with no mention of the 1151 claim; however, he also 
checked the box that indicated he wanted to appeal all issues 
listed on the statement of the case (SOC) and any supplemental 
statement of the case (SSOC) issued by the local VA office.  

Review of the record reveals that the only SOC issued prior to 
the February 2001 substantive appeal addressed the 1151 issue, 
and the Board notes that the February 2001 substantive appeal was 
submitted by the Veteran within the one year appeal period 
following the September 2000 rating decision.  Therefore, without 
finding error in the previous action taken by the RO, the Board 
finds that the Veteran has perfected an appeal as to the 1151 
issue addressed in the September 2000 rating decision and that 
issue is currently before the Board.  

In May 2000, the Veteran contacted the RO and submitted an 
informal claim seeking benefits under 38 U.S.C.A. § 1151 for 
headaches that resulted from the spinal tap performed in January 
1999.  See May 2000 Report of Contact; see also 38 C.F.R. 
§ 3.155.  Therefore, under the statute and the new regulation, 
the Veteran's claim must be adjudicated under the current version 
of section 1151 because his claim was received after October 
1997.  That is, even if there is an additional disability which 
is the result of VA care, the standard is to preclude 
compensation if the evidence does not establish negligence or 
other fault on the part of VA, or of an event not reasonably 
foreseeable.

Review of the evidence reveals that, in July 1998, the Veteran 
presented to the Salt Lake City VAMC complaining of multiple 
neurological complaints, including "freezing" before falling 
asleep, decreased tear production, occasional balance problems, 
occasional episodes of loss of peripheral visions, occasional 
left hand tremor, mumbled speech, "trickles" in his lower 
extremities, and recurrent abdominal pain.  The Veteran was told 
that his complaints of freezing were sleep paralysis and he was 
also told to decrease his alcohol consumption but, in order to 
rule out other disabilities, including peripheral neuropathy and 
demyelination process, clinical examination and various tests 
were conducted, including head MRI, EMG, EEG, and a lumbar 
puncture.  See VA outpatient treatment records dated July to 
December 1998.  

The evidence reflects that the lumbar puncture was performed on 
L4/L5 on January 25, 1999, under sterile precautions, after which 
the Veteran was advised to drink fluids.  Three days later, the 
Veteran complained of headache, stiff neck, and plugged ears, 
which he reported began two days before.  He also reported that 
his symptoms were worse when he was sitting or standing but were 
not present when lying down.  After being evaluated, the Veteran 
was diagnosed with post lumbar puncture spinal headaches and was 
sent for a blood patch, where the Veteran reported that the 
lumbar puncture required multiple attempts.  The evidence 
reflects that the Veteran tolerated the blood patch well, that he 
felt some improvement in his headaches, and that he was told to 
call for recurrence of any problems.  

Approximately one month later, the Veteran presented with 
complaints of continued headaches which, while had persisted, had 
improved in severity.  The impression was post spinal headaches 
and the Veteran was referred to the neurology clinic for an 
appointment that he did not keep.  See February and May 1999 VA 
outpatient treatment records.  

The evidence reflects that, in September and October 1999, the 
Veteran presented again with complaints of continued headaches, 
which he reported had been persistent for the past 10 months.  
The Veteran was advised to reduce and/or stop his alcohol 
consumption, increase his clear fluids, and try taking ibuprofen 
and massaging his neck and head; however, he reported that his 
headaches were not relieved by these suggestions.  He also 
reported concern that his continued headaches were due to 
contamination by the 1997 lumbar puncture and blood patch.  After 
evaluating the Veteran, the examining physician diagnosed him 
with a history of headaches which appeared to be migrainous in 
nature and prescribed medication.  

Six months later the Veteran continued to complain of headaches, 
reporting that he did not take the prescribed medication but, 
instead, visited a chiropractor every three months, which made 
the headaches tolerable but not completely relieved.  See April 
2000 VA outpatient treatment record.  

The evidence shows the Veteran has continued to complain of and 
seek treatment for chronic headaches, which were variously 
diagnosed as migraine and tension-type headaches, and which have 
been variously attributed to the Veteran's alcohol consumption, 
cervical spine arthritis, and stress.  See VA outpatient 
treatment records dated October 2000, 2007 to 2008.  

Turning to the merits of this claim, the Board notes that, in 
comparing the Veteran's reported symptoms immediately before and 
after the lumbar puncture was performed, it appears the Veteran 
has an additional disability, as he continues to complain of and 
seek treatment for chronic headaches, though this is very unclear 
based on the highly subjective nature of the complaints and the 
fact that, for reasons cited above, the Veteran is not always an 
accurate historian.  In making this determination, the Board 
notes that an August 1995 Brain MRI report reflects that the 
Veteran complained of constant headaches following a motor 
vehicle accident in July 1995; however, because the Veteran did 
not complain of headaches when he sought treatment at the VAMC in 
July 1998, his continued complaints of headaches following the 
January 1999 lumbar puncture are considered an additional 
disability.  

Nevertheless, there remains the issue of whether the proximate 
cause of the Veteran's additional headache disability involved 
fault on the part of VA in conducting the lumbar puncture 
procedure.  

In support of his claim, the Veteran has asserted that the lumbar 
puncture was done inappropriately, as the resident who performed 
the procedure attempted to puncture his spine at least 12 times 
before being successful and, once complete, allowed a significant 
amount of spinal fluid spill on the floor.  He has also asserted 
that the lumbar puncture was performed in a contaminated 
environment, as the resident did not wear a mask or gloves, 
answered her cell phone, and allowed another resident to enter 
the room twice.  The Veteran's assertions in this regard were re-
iterated by a lay statement submitted by his daughter, C.F., who 
witnessed the procedure and reports that she is a Registered 
Nurse.  See February 2009 lay statement from C.F.  

In May 2009, the Veteran was afforded a VA examination to 
determine if his headaches were the result of fault on the part 
of the VA hospital in conducting the lumbar puncture.  The VA 
examiner reviewed the record and noted the progression of the 
Veteran's headaches following the procedure and over the past 10 
years.  He noted the Veteran's report of chronic daily headaches 
that are primarily located in the right occipital region but 
occasionally radiate to the frontal areas bilaterally and through 
the entire head, with occasional flashes of light in the eye.  
After examining the Veteran, the examiner rendered a diagnosis of 
muscle contraction/stress-induced chronic daily headaches, which 
he noted may have a vascular component in view of the Veteran's 
visual symptoms.  

The VA examiner opined that, while the Veteran had headaches 
after the spinal tap, the Veteran does not have headaches 
secondary to the lumbar puncture, noting that review of the 
record revealed there was no carelessness, negligence, lack of 
proper skill, error in judgment or similar findings of fault on 
the part of VA.  The examiner noted that both the lumbar puncture 
and blood patch were done appropriately, noting that there is no 
evidence of meningeal enhancement on the contrast MRI scan 
performed in December 2005.  The examiner stated that, if the 
Veteran was having persistent lumbar puncture-type headaches 
after this duration of time, there would almost certainly be 
evidence of meningeal enhancement, noting that it has been 
recognized that at least 70 to 75 percent of patients who have 
intracranial hypotension as a result of a lumbar puncture will 
demonstrate meningeal enhancement.  The examiner further stated 
that, based upon his conversation with the Veteran regarding his 
lifestyle, it is clear that the headaches the Veteran is 
experiencing are primarily muscle contraction/stress-induced 
headaches, with no other cause.  

In evaluating this claim, the Board considers the May 2009 VA 
examination and opinion to be the most competent and probative 
evidence of record regarding whether the Veteran's headaches are 
the result of fault on the part of VA.  The Board finds that the 
VA examiner's opinion is based upon all relevant facts in this 
case, as he reviewed the claims file and examined and interviewed 
the Veteran.  In addition, the VA examiner's opinion is based 
upon medical principles and expertise as it pertains to post 
lumbar puncture headaches and is supported by the evidence of 
record, particularly the medical evidence showing that the 
Veteran's headaches have been attributed to the Veteran's alcohol 
consumption, cervical spine arthritis, and stress, as opposed to 
the lumbar puncture performed many years prior.  Indeed, in 
evaluating this claim, the Board finds probative that no medical 
professional has attributed the Veteran's chronic headaches to 
the January 1997 lumbar puncture.  

Therefore, while the Veteran believes and has submitted competent 
lay evidence that suggests the January 1997 lumbar puncture was 
done inappropriately and resulted in his chronic headache 
disability, the Board finds that the most competent and probative 
evidence of record preponderates against a finding that the 
Veteran's chronic headaches are proximately due to any 
carelessness, negligence, lack of proper skill, error in judgment 
or similar findings of fault.  In addition to the foregoing, the 
Board notes that there is no evidence or contention that the 
January 1999 lumbar puncture involved any unforeseen event, or 
that it was nonconsensual.  

As a result, without competent medical evidence of record 
establishing that the Veteran's chronic headaches are proximately 
due to fault on the part of VA, the Veteran's claim must be 
denied.  See 38 C.F.R. § 3.358(c)(1) (2010).

In summary, and for the reasons and bases set forth above, the 
Board finds that the preponderance of the most competent and 
probative evidence is against the Veteran's claim, the benefit-
of-the-doubt doctrine is not for application, and he is not 
entitled to compensation under 38 U.S.C.A. § 1151.  See Gilbert, 
supra.  

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  38 
C.F.R. § 3.159(b)(1), as amended, 73 Fed. Reg. 23,353 (April 30, 
2008).  This notice must be provided prior to an initial decision 
on a claim by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA notice is 
provided after the initial decision, such a timing error can be 
cured by subsequent readjudication of the claim, as in a 
Statement of the Case (SOC) or Supplemental SOC (SSOC).  Mayfield 
v. Nicholson, 20 Vet. App. 537, 543 (2006).  

The VCAA notice requirements apply to all five elements of a 
service connection claim:  (1) veteran status; (2) existence of 
disability; (3) connection between service and the disability; 
(4) degree of disability; and (5) effective date of benefits 
where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006).

Specific to requests to reopen, VA must both notify a claimant of 
the evidence and information that is necessary to reopen the 
claim and notify the claimant of the evidence and information 
that is necessary to establish entitlement to the underlying 
claim for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases for 
the denial in the prior decision and to provide the claimant with 
a notice letter that describes what evidence would be necessary 
to substantiate those elements required to establish service 
connection that were found insufficient in the previous denial.  
See Kent v. Nicholson, 20 Vet. App. 1 (2006).

When VCAA notice is delinquent or erroneous, the "rule of 
prejudicial error" applies.  See 38 U.S.C.A. § 7261(b)(2) (West 
2002).  In the event that a VA notice error occurs regarding the 
information or evidence necessary to substantiate a claim, VA 
bears the burden to show that the error was harmless.  Otherwise, 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  See Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).

In this case, the VCAA duty to notify was satisfied as to the 
claims involving new and material evidence, service connection, 
and secondary service connection by way of a letters sent to the 
Veteran in January, July, November, and December 2008, September 
2009, and May and June 2010 that fully addressed all required 
notice elements and were sent prior to the initial AOJ decisions 
in this appeal.  The letters informed the Veteran of what 
evidence was required to substantiate his claims and of the 
Veteran's and VA's respective duties for obtaining evidence.  The 
letters also informed him of how disability ratings and effective 
dates are assigned.  See Dingess v. Nicholson, supra.   

As to the 1151 claim on appeal, the Board notes that the Veteran 
was not provided with pre-decisional notice as to the information 
and evidence needed to substantiate his claim.  In this regard, 
the Board notes that this claim was filed and decided prior to 
the enactment of the VCAA in 2000.  In addition, the Board notes 
that the Veteran was provided with the criteria used to evaluate 
1151 claims in the SOC issued to him in October 2000, although 
this post-decisional notice is not considered adequate.  

Nevertheless, after considering the entire record in this 
proceeding, including all evidence and material of record, the 
Board finds that the Veteran was not prejudiced by any failure to 
give notice as to the information and evidence needed to 
substantiate his 1151 claim because it appears he was aware of 
the information and evidence needed to substantiate his claim.  
Indeed, review of the Veteran's informal claim, as reflected in 
the May 2000 Report of Contact, as well as the lay statements 
submitted by the Veteran and his daughter, C.F., reveals that the 
Veteran consistently argued that his chronic headaches were 
caused by the fault and carelessness of VA personnel in 
performing the January 1999 lumbar puncture procedure, by 
attempting to puncture his spine at least 12 times and conducting 
the procedure in a contaminated environment.  See May 2000 Report 
of Contact, Veteran's statements dated June 2000, July 2009, May 
and September 2010, and February 2009 lay statement from C.F.  

Therefore, given the Veteran's apparent knowledge of the type of 
evidence needed to substantiate his 1151 claim, the Board finds 
that any additional or proper notice to the Veteran would not 
have changed the outcome of this appeal because he was aware of 
the evidence and information needed in this case and did not 
submit it.  As a result, the Board finds the Veteran was not 
prejudiced by the notice defect in this regard.  

The Board also finds VA has satisfied its duty to assist the 
Veteran in the development of the claim.  The RO has obtained his 
service treatment records and VA outpatient treatment records 
dated from1998 to 2010.  The Veteran has also submitted various 
private medical records in support of his claim and neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, which would need to be obtained 
for a fair disposition of this appeal.  In addition to the 
foregoing, the Board notes that the Veteran was afforded a VA 
examination in conjunction with his 1151 claim in May 2009.  The 
Veteran was not afforded VA examinations in conjunction with the 
other claims on appeal; however, the Board finds that additional 
VA examinations are not warranted because the Veteran has not 
submitted any new or material evidence showing that his vertigo, 
headaches, lumbar spine, or peripheral brain spot disabilities 
may have been incurred or aggravated during military service, to 
include as a result of a service-connected disability or exposure 
to herbicides; nor has the Veteran submitted evidence showing 
that any of the other claimed disabilities may have been incurred 
during active military service, or are otherwise related thereto.  

It is therefore the Board's conclusion that no further notice or 
assistance to the Veteran is required to fulfill VA's duty to 
assist him in the development of his claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

New and material evidence having not been submitted, the claims 
for service connection for vertigo and headaches, to include as 
secondary to herbicide exposure, multiple sclerosis, and 
peripheral brain spots, are not reopened, and those appeals are 
accordingly denied.

New and material evidence having not been submitted, the claims 
for service connection for a lumbar spine disability and 
peripheral brain spots, to include as secondary to multiple 
sclerosis, are not reopened, and those appeals are accordingly 
denied.

Entitlement to service connection for multiple sclerosis, asthma, 
skin cancer, and left lung lesions, to include as secondary to 
herbicide exposure, is denied.  

Entitlement to service connection for eye sight problems, speech 
problems, and leg cramps, to include as secondary to herbicide 
exposure, multiple sclerosis, and peripheral brain spots, is 
denied.  

Entitlement to disability compensation under 38 U.S.C.A. § 1151 
for chronic headaches, claimed to have resulted from a lumbar 
puncture procedure performed at the Salt Lake City VAMC in 
January 1999, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


